“REPUBLIQUE DU CAMEROUN » PAIX-TRAVAIL-PATRIE

na q) 8 ;
pECRET N01 25pm pu AWR 2013
portant attribution de la Concession Forestiére cant de PUFA .-
10.005 A la Société de Tr: ansformation de Bois de la Kx: idey. -

LE PREMIER MINISTRE, CHEF DU GOUVERNEM ENT,
Vu la Constitution ;

Vu Me loi n°94/01 du 20 janvier 1994 portant regime des foréts, de la faune et de la
péche, ensemble ses modificatifs subséquents

Vu lordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 juillet 1977 ;

Vu lordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complstée par l'ordonnance n°77/2 du 10 juillet 1977 ; :

12!

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ; ©

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,

et complete par le décret n°95/145 bis du 04 aotit 1995 ;,

Vu le décret n*2011/408 du 09 décembre 2011 portant organisation du
Gouvernement ;

Vu le décret _n°2011/409 du 09 décembre 2011 portant nomination d'un Premier
Ministre, Chef du Gouvernement ;

Vu le décret n°95/531/PM du 23 aott 1995 fixant les imodalités d' application du régime
~ “des foréts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

Vu le décret n°2005/0243/PM du 26 janvier 2005 portant incorporation au dbmalnva
privé de Etat et classement en Unité Forestiére d'Aménagement dune portion de
forét-de 8Q 322 ha dénommée UFA 10 005 ;

Vu le dossier technique y afférent,

’ 1 Oe a A

DECRETE:

ARTICLE 1°.- La portion dé forét d'une superficie de 89 322 ha située dans |
lArrondi nent de Yokadouma, Département de la Boumba et Ngoko, Région de l'Est,
incorp u domaine privé de l'Etat’par décret n°2005/0243/PM du 26 janvier 2005
comme Unité Forestiére d Aménagement dénommée UFA 10 005 est, en application des
i s de l'article 69.du décret n°95/531/PM du 23 aot 1995 fixant les modalités
n du régime des foréts, attribuée en concession forestiére a la Société de
Transformation de Bois de la'Kadey, BP. 38 Batouri.

Generated by CamScanner

m4 ,
‘ REPUBLIQUE DU CAMEROUN 7 ». PAIX-TRAVAIL-PATRIE

13 on ive 2088
DECRET N29 2!" “pM DU O71 AVR 2

portant attribution de Iz Conéession Forestiére constituée de PUFA -

10 005 4 la Société de Transformation de Bois de la Kadey.-

; LE PREMIER MINISTRE, CHEF DU COU SNe,
Vu — la Constitution ;

Vu — la loi n°94/01 du 20 janvier 1994 sara régime des foréts, de la faune et de la
péche, ensemble ses modificatifs subséquents ;

Vu 'ordonnance A°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l’ordonnance n°77/1 du 10 juillet 1977 ;
Vu fordonnance n°74/2 du 06 juillet 1974 fixant le régime Sorpanial, modifiée et

complétée par l’ordonnance n°77/2 du 10 juillet 1977 ;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités ge gestion du domaine
privé de l’Etat et ses modificatifs subséquents ; ~

“Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complete par le décret n°95/145 bis du 04 aotit 1995 ;.”

Vu le décret n°2011/408 du 09° décembre 2011” portant organisation du

Gouvernement ;

Vu le décret n°2011/409 du 09 décembre 2011 portant nomination d'un Premier
Ministre, Chef du Gouvernement ;

Vu le décret n°95/531/PM du 23 aoiit 1995 fixant les modaiités d’ application du régime
’ “des foréts, modifié et compléte par le décret n °99/781/PM du 13 octobre 1999 ;

Vu le décret n°2005/0243/PM du 26 janvier 2005 portant incorporation au domaine
privé de I'Etat et classement en Unité Forestiére d’Aménagement d'une portion de
forét-de 89, 322 ha dénommée UFA 10 005 ;

Vu_. le dossier technique y afférent, , ao

in

ti? : DEGRETE:

ARTICLE 1°.- La portion dé forét ‘d’une superficie de 89 322 ha située dans
l'Arrondissement de Yokadouma, Département de la Boumba et Ngoko, Région de l'Est,
incorporée au domaine ‘privé de I'Etat” par décret n°2005/0243/PM du 26 janvier 2005
comme Unité Forestiére d'Aménagement dénommée UFA 10005 est, en application des
dispositions de l'article 69.du décret n°95/531/PM du 23 aotit 1995 fixant les modalités
d'application du régime des foréts, attribuée en concession forestiére a la Société de
Transformation de Bois de la‘Kadey, BP. 38 Batouri.

fake Ve tae se oe Py

: Generated by CamScanner
ARTICLE 2.- La portion de forét susmentionnée est délirnitée ainsi qu'il suit :
Le point de repére R 86 trouve sur le pont de la;riviére Lokomo sur l'axe routier
Ngato-Salapoumbé, au lieu-dit Lokomo. :

+ Du point R, suivre en amont la riviére Lokomo,sur,une distance de 9 km pour
vatteindre le point A dit de base, situé au confluent de Lokomo et un de ses
affluents non dénommeé. ie ;

AU SUD :
+ Du point A dit de base, suivre en amont la riviere Lokomo sur une distance
de 7 km pour atteindre le point B situé au confluent de Lokomo et un de ses

affluents non dénommé équivalent au point A de I'UFA 10 007.

4

AU SUD-EST ET AL’EST:
/

+ Du point B, suivre en amont la Lokomo sur une distance de 65,5 km pour
atteindre le point C situé au confluent de Lokomo et d’un affluent non
dénommé, équivalent au point E de I'UFA 10 004 et au point A8 de 'UFA
10 007. (i

‘AU NORD:

‘» Du point C, suivre en amont cet affluent non dénommé sur une distance de 8
km pour atteindre le point D situé sur la confluence de cet affluent et d'un

- cours:d’eau non dénormmeé, équivalent au point | de l'UFA 10 003 et au point F
de l'UFA 10 004 ; . ofa = :

« Du point D, suivre en amont ce cours d’eau non dénommé en direction du
Sud sur une distance de 1,7 km pour atteindre le point E situé sur une source,
_ €quivalent au point J de I'UFA 10 003. 1

ran

ARTICLE 3.- (1) Cette concession forestiére est strictement personnelle et valable pour
une durée de quinze (15) ans renouvelable. : H

(2) La Société de Transformation de Bois de la Kadey (STBK) devra
_ déposer une demande ‘de renouvellement au moins un (01) an avant l'expiration de celle-
ci. Passé ce. délai, la concession deviendra caduque de plein droit 4 compter de son
expiration. 7 +
ARTICLE 4.- (1) Pendant la durée de validite de la.concession forestiére, la Société de
Transformation de Bois de la Kadey (STBK) devra se conformer strictement au plan
d’aménagement de Jadite concession et aux dispositions du cahier des charges y relatifs.
(2) Elle ne peut faire opposition a I'exploitation par permis, des produits
forestiers’ spéciaux dont la liste est fixee par le Ministre chargé des foréts, ni a
l'exploitation des ressources du sous-sol. Hi

Generated by CamScanner
ARTICLE 5.- (1) La convention objet de la présente concession; est évaluée tous les trois
(03) ans suivant les modalités fixées par le Ministre en charge des foréts.

(2) Elle peut étre annulée avant terme en cas d'irrégularités graves dment
constatées aprés avis motivé du Ministre en charge des foréts.

ARTICLE 6.- Le présent décret, qui prend effet a compter de sa date de signature, sera
enregistré, puis publié au Journal Officiel’en frangais et en anglais./-

*\ Yaoundé, le 8 1 AVP 2018

a" __ LE PREMIER MINISTRE,
oe "_-CHEF-DU GOUVERNEMENT,

Pan

Generated by CamScanner

